DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhou Xu (Reg. No. 62,987) on 07 June 2022.

The application has been amended as follows: 

1. (Currently amended) A winding type capacitor assembly with enhanced structural strength, comprising: 
a positive conductive foil; 
a negative conductive foil; and 
at least one isolation element disposed between the positive conductive foil and the negative conductive foil; 
wherein a conductive polymer dispersed sol and an electrolyte filler are disposed between the positive conductive foil, the negative conductive foil and the isolation element; 
wherein the electrolyte filler is 
wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure, so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte; 
wherein the conductive polymer dispersed sol has a solid content of between 20% and 30%, and the electrolyte fill has a solid content of between 60% and 70%; 
wherein each of the resin-blended conductive particles includes a resin material and a metal composite conductive particle, and the metal composite conductive particle is a copper-silver (Cu-Ag) composite particle.  

Claims 4-5 are hereby canceled.

9. (Currently amended) A method of manufacturing a winding type capacitor assembly with enhanced structural strength, the winding type capacitor assembly comprising a positive conductive foil, a negative conductive foil, and at least one isolation element disposed between the positive conductive foil and the negative conductive foil, the manufacturing method comprises: 
disposing a conductive polymer dispersed sol between the positive conductive foil, the negative conductive foil, and the isolation element of the winding assembly; and 
filling an electrolyte filler between the positive conductive foil, the negative conductive foil, and the isolation element; 
wherein the electrolyte filler is 
wherein the conductive polymer dispersed sol and the electrolyte filler cooperate to form a composite solid electrolyte having a network structure, so that the positive conductive foil, the negative conductive foil, and the isolation element are electrically mesh-connected to each other by the composite solid electrolyte; 
wherein the conductive polymer dispersed sol has a solid content of between 20% and 30%, and the electrolyte filler has a solid content of between 60% and 70%; 
wherein each of the resin-blended conductive particles includes a resin material and a metal composite conductive particle, and the metal composite conductive particle is a copper-silver (Cu-Ag) composite particle.  

Claims 12-13 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a winding type capacitor assembly with enhanced structural strength, wherein a conductive polymer dispersed sol and an electrolyte filler are disposed between the positive conductive foil, the negative conductive foil and the isolation element;  wherein the electrolyte filler is a plurality of resin-blended conductive particles; wherein the conductive polymer dispersed sol has a solid content of between 20% and 30%, and the electrolyte fill has a solid content of between 60% and 70%; wherein each of the resin-blended conductive particles includes a resin material and a metal composite conductive particle, and the metal composite conductive particle is a copper-silver (Cu-Ag) composite particle (claim 1 and its dependents).  


The prior art does not teach or suggest (in combination with the other claim limitations) a method of manufacturing a winding type capacitor assembly with enhanced structural strength, comprising filling an electrolyte filler between the positive conductive foil, the negative conductive foil, and the isolation element; wherein the electrolyte filler is a plurality of resin-blended conductive particles; wherein the conductive polymer dispersed sol has a solid content of between 20% and 30%, and the electrolyte filler has a solid content of between 60% and 70%; wherein each of the resin-blended conductive particles includes a resin material and a metal composite conductive particle, and the metal composite conductive particle is a copper-silver (Cu-Ag) composite particle (claim 9 and its dependents).   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848